In accordance with the provisions of the report the verdict for the defendant is to stand. The judge, after directing a verdict for the defendant, reported the case to this court. There was no error. No negligence is shown in the circumstance that a passenger among a group boarding a trackless trolley on the front side of a dividing post shoved the plaintiff (as “he went by, hit him in the back”) who was waiting behind two other passengers to descend the steps on the other side of the post; “they all kept coming up on the bus, hollering and pushing, and ... [a]s they were . . . coming in back of him, trying to get in, pushing . . . they were shoving him.” The plaintiff’s handicap, a paralyzed right leg, evidenced by a leg brace and cane, and known to the operator who had cautioned, “Let him out first,” does not alter the result, nor does the fact that the group of eighteen persons waiting to board the bus included boys and girls with books and bags, persons who were “screaming and hollering . . . moving around.” Ritchie v. Boston Elev. Ry. 238 Mass. 473, 474. MacGilvray v. Boston Elev. Ry. 229 Mass. 65, 68. Compare Danovitz v. Blue Hill St. Ry. 218 Mass. 42, 44.